MEMORANDUM2
Creditor Dan C. Fore appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s order dismissing his counterclaim with respect to an order of discharge. We have jurisdiction pursuant to 28 U.S.C. § 158(c). We review de novo the bankruptcy court’s decision, see Allred v. Kennerley (In re Kennerley), 995 F.2d 145, 146 (9th Cir.1993), and affirm.
The bankruptcy court properly determined that Fore untimely raised his claims for fraud under 11 U.S.C. § 523 and 11 *634U.S.C. § 727 and dismissed his counterclaim. See Fed. R. Bank. P. 4007(c); 11 U.S.C. § 727(e); Allred, 995 F.2d at 146; Jones v. Hill (In re Hill), 811 F.2d 484, 486 (9th Cir.1987) (requiring that the creditor move for an extension of time within the proscribed filing limit under Fed. R. Bank. P. 4007).
Fore’s remaining contentions lack merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.